UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02955 NRM Investment Company (Exact name of registrant as specified in charter) NRM Investment Company c/o Raymond J. Keefe NRM Investment Company 288 Lancaster Avenue Malvern, PA 19355-1800 (Address of principal executive offices)(Zip code) Same (Name and address of agent for service) Registrant’s telephone number, including area code: 610-251-2225 Date of fiscal year end: August 31st Date of reporting period: May 31, 2012 Form N-Q ITEM 1 NRM INVESTMENT COMPANY SCHEDULE OF INVESTMENTS AS OF 5/31/2012 05/31/12 FACE VALUE * FAIR AS A CUSIP IN THOUSANDS DESCRIPTION LEVEL STATE MATURITY CALL DATE RATE VALUE PERCENTAGE (UNAUDITED) SHORT TERM 60934N542 FEDERATED PA MUNI PA TOTAL SHORT TERM 2.12% MUNICIPAL BONDS GENERAL OBLIGATION BONDS 7178807S1 PHILA SD PA GO PA 08/01/15 8/1/12 5.625% 725209FD7 PITTSBURGH PA 09/01/16 5.250% 745145YU0 PUERTO RICO PA 07/01/17 5.500% 968657DE3 WILL CNTY IL 11/15/24 5.000% 763631WF1 RICHLAND COUNTY SEWER SC 03/01/30 3/13/13 5.375% TOTAL GENERAL OBLIGATION BONDS 9.22% HOUSING BONDS 546276BT2 LOUISIANNA LOC LA 04/15/39 4/15/16 4.250% TOTAL HOUSING BONDS 1.59% OTHER REVENUE BONDS 708836FF3 PA INFRASTRUCTURE INVEST AUTH. PA 09/01/12 5.000% 717893PF2 PHILADELPHIA WATER PA 07/01/14 5.000% 709221JS5 PA STATE TPK PA 12/01/14 5.250% 701382HO7 PARKLAND SCHOOL DISTRICT PA 09/01/15 5.000% 709221JT3 PA STATE TPK PA 12/01/15 5.250% 70917RJE6 PA HGH ED PA 01/01/16 1/1/13 5.500% 01728RBJ7 ALLEGHENY CTY HGH ED BLDG AUTH PA 03/15/16 6/15/12 5.500% 70917NQL1 PA HGH ED PA 06/15/16 6/15/12 5.000% 64983QC31 NEW YORK STATE DORM AUTHORITY NY 07/01/17 7/1/16 5.000% 165579EC3 CHESTER COUNTY IDA PA 11/01/18 5.000% 709208EC2 PA PUBLIC SCHOOL BUILDINGS PA 05/15/22 5.000% 70917RWW1 PA HGH ED PA 08/15/22 8/15/19 4.750% 514288JE0 LANCASTER AREA SEWER AUTH. PA 04/01/23 4/1/14 5.000% 01728AU46 ALLEGHENY CTY-PA HOSP. DEV. AUTH PA 08/15/23 8/15/19 5.000% 017357VE1 ALLEGHENY CTY-SEWER PA 12/01/23 12/1/15 5.000% 874476GG3 TALLAHASSEE ENERGY SYSTEMS FL 10/01/24 10/1/20 4.000% 473020LW3 JEFFERSON COUNTY-CAPITAL PROJ. CORP. KY 06/01/26 6/1/17 4.375% 657905EQ4 NORTH CAROLINA MEDICAL CENTER NC 08/01/26 5.250% 8500000ZX1 SPRING INDEPENDENT SCHOOL DISTRICT TX 08/15/26 8/15/14 5.000% 928077GP5 VIRGINIA PORT AUTHORITY VA 07/01/30 7/1/19 4.500% 70917RL86 PA HGH ED PA 11/01/30 11/1/20 5.000% 246579GC4 DELAWARE VALLEY REGIONAL FINANCE PA 07/01/32 5.750% TOTAL OTHER REVENUE BONDS 44.52% TOTAL MUNICIPAL BONDS 55.33% Form N-Q ITEM 1 NRM INVESTMENT COMPANY SCHEDULE OF INVESTMENTS AS OF 5/31/2012 05/31/12 SHARES COMMON STOCKS 14052H506 CAPITAL TRUST INC. CLASS A AIR PRODUCTS 02209S103 ALTRIA GROUP 00206R102 AT&T AUTOMATIC DATA PROCESSING 09247X101 BLACKROCKINC BRISTOL MYERS SQUIBB CATERPILLAR 20825C104 CONOCOPHILLIPS CONSOLIDATED EDISON DUPONT EI EATON CORP 30161N101 EXELON CORP GENERAL ELECTRIC GENUINE PARTS 37733W105 GLAXO PLC HEINZ, HJ HOME DEPOT INTEL JOHNSON & JOHNSON KIMBERLY CLARK MATTEL MCDONALDS 58933Y105 MERCK 55261F104 M & T BANK NYSE EURONEXT PEPSICO PHILLIPS 66 PROCTER & GAMBLE ROYAL DUTCH 80105N105 SANOFI SPONSORED ADR 89151E109 TOTAL S A SPONSORED ADR UNITED PARCEL SERVICE 92343V104 VERIZON COMMUNICATION 94106L109 WASTE MANAGEMENT TOTAL COMMON STOCKS 28.90% MUTUAL FUNDS VANGUARD PRECIOUS METALS PIMCO COMMODITIES REAL RETURN TOTAL MUTUAL FUNDS 4.92% Form N-QITEM 1 NRM INVESTMENT COMPANY SCHEDULE OF INVESTMENTS AS OF 5/31/2012 05/31/12 OTHER SECURITIES ISHARES GOLD TRUST 78463V107 SPDR GOLD TRUST 46625H365 JP MORGAN ALERIAN ML ETN TOTAL OTHER SECURITIES 8.73% TOTAL PORTFOLIO % *Fair Value Measurements The Fund adopted guidance on fair value measurements, issued by the Financial Accounting Standards Board (FASB) ASC 820-10, “Fair Value . Measurements” The hierachy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurments).and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy under ASC 820-10 are as follows: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilites. Level 2- Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term .of the asset or liability Level 3- Prices or valuation techniques that require inputs that are both significant to fair value measurement and unobservable activity For federal income tax purposes, the componets of unrealized appreciation (depreciation) of securities is as follows: Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities NRM INVESTMENT COMPANY FORM N-Q QUARTER ENDED 05/31/12 Item II DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING: GENERAL The Fund has no employees and the Fund’s various compliance and reporting functions have been managed by entering into arrangements with third party providers. Lines of communication have been established with the Fund’s President and/or Board of Directors and the various third party service providers. The officer signing this report has concluded that the Fund’s disclosure controls and procedures are effective. Accounting The Fund’s accounting functions have been outsourced to Raymond J. Keefe, CPA who, pending the company’s dissolution, is acting President of the Fund. He records the transactions authorized by others and approved by him, and preparesmonthly internal financial statements and external financial statements semi-annually. Should irregularities occur, he would be aware of them and report them to the board. In addition, Mr. Keefe is also responsible for tax reporting and tax compliance. Investing Prior to November 30, 2005 the Fund’s investment advisory contract was on a non- discretionary basis.The Investment Advisor in connection with the President and Board of Directors approved all significant investment decisions. From November 30, 2005 to the end of the reporting period, the investment advisory contract was on a discretionary basis. Reporting to the Board will be required pending dissolution of the Company. Legal and Compliance The Fund’s attorney, Edward Fackenthal, is responsible for keeping the Fund updated as to the various regulatory requirements. In addition, he manages the actual SEC filing requirements. He also serves as the Fund’s compliance officer. Mr. Fackenthal has direct access to the Board of Director and the Fund’s President.
